Exhibit 10.40
 
MONITORING & OVERSIGHT TERMINATION AGREEMENT
 
This Monitoring & Oversight Termination Agreement (the “Agreement”) is made and
entered into on November 16, 2010, by and among UniTek Global Services, Inc., a
Delaware corporation (f/k/a/ Berliner Communications, Inc.) (together with its
successors, “UniTek Global”), BCI Communications, Inc., a Delaware corporation
and a wholly-owned subsidiary of UniTek Global (together with its successors,
“BCI”), Unitek USA, LLC, a Delaware limited liability company (together with its
successors, the “Company”), UniTek Holdings, Inc., a Delaware corporation
(together with its successors, “Holdings”), UniTek Midco, Inc., a Delaware
corporation (together with its successors, “Midco”) and UniTek Acquisition,
Inc., a Delaware corporation (together with its successors, “Acquisition”), and
collectively with UniTek Global, BCI, the Company, Holdings and Midco, the
“Clients”), and HM Capital Partners I, LP, a Delaware limited partnership
(together with its successors, “HM LP”).
 
Recitals
 
A.           The parties hereto are party to that certain Amended and Restated
Monitoring & Oversight Agreement, dated as of January 27, 2010 (the “M&O
Agreement”), pursuant to which the Clients requested that HM LP render, and HM
LP agreed to render, financial oversight and monitoring services to the Clients
as requested from time to time by the Board of Directors of UniTek
Global.  Capitalized terms used but not defined herein shall have the respective
meanings given to such terms in the M&O Agreement.
 
B.           The M&O Agreement is to expire pursuant to its terms upon the
earlier of September 27, 2017 or a buyout of the M&O Agreement, as contemplated
by Section 5 thereof.  The Clients are obligated to buy out the M&O Agreement
upon the first to occur of (1) any sale or distribution by the Company or its
subsidiaries to the public of our or their capital stock and, in connection
therewith, the capital stock of the Company or our subsidiaries becoming listed
on an established stock exchange or a national market system; (2) any
consolidation or merger of the Company with or into another entity or other
business combination or transfer of securities of the Company by any of its
stockholders or a series of transactions in which the stockholders of the
Company immediately prior to such transaction own less than 50% of the equity of
the Company or HM LLC or any fund or management company affiliated therewith
owns less than 25% of the equity of the Company; (3) any sale, license, transfer
or disposition of all or substantially all of the assets of the Company; or (4)
the Special Committee’s approval of the Company buying out the M&O Agreement.


C.           The Company intends to undertake a registered public offering by
the Company of the Common Stock (the “Offering”) as registered with the
Securities and Exchange Commission on a Registration Statement on Form S-1.
 
D.           In connection with, and conditioned upon the consummation of, the
Offering, the parties hereto wish to agree that upon the consummation of the
Offering, the M&O Agreement shall be terminated, subject to the obligation of
the Clients, effective upon the satisfaction of the conditions precedent set
forth in Section 1.2 herein, to pay a termination fee, and the parties thereto
shall have no further rights or obligations thereunder.
 


 
Witnesseth
 
NOW, THEREFORE, the parties to this Agreement, for good and valuable
consideration, the receipt of which is hereby acknowledged, and intending to be
legally bound by this Agreement, do hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 1
 
TERMINATION OF M&O AGREEMENT; PAYMENT OF TERMINATION FEE
 
1.1 Pursuant to and in accordance with the terms of this Agreement, upon the
consummation of the Offering, the M&O Agreement shall be terminated and the
parties thereto shall have no further rights or obligations thereunder.
 
1.2 Upon the satisfaction of the following two conditions precedent, UniTek
Global shall pay to HM LP a termination fee of $4,300,000.  Such fee shall be
payable, at the option of UniTek Global, in either cash or shares of its Common
Stock, which shall be valued for the purposes of calculating the number of
shares to be issued under this Section 1.2 using the 20-day trailing average
share price as of the date that such two conditions precedent are satisfied and
the termination fee becomes payable..  Such conditions precedent are as follows:
 
1.2.1 The Sector Performance Fund, LP, which is an affiliate of HM LP, sells its
entire ownership stake in UniTek Global; and
 
1.2.2 The average price per share of UniTek Global’s Common Stock realized by
the Sector Performance Fund, LP is above its basis, which basis will be
calculated as of the closing of the Offering when the shares of the Series B
Convertible Preferred Stock of UniTek Global owned by the Sector Performance
Fund, LP convert into shares of the Common Stock of UniTek Global.
 
ARTICLE 2
 


 
REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGMENTS
 
2.1 The Clients represent and warrant to HM LP as follow:
 
2.1.1 Due Authorization.  Each Client has full right, power and authority to
execute and deliver this Agreement and any person signing this Agreement and
each other document related to the transactions contemplated under this
Agreement on behalf of any Client has been duly authorized by such Client to do
so.  The transactions contemplated under this Agreement and each Client’s
execution and delivery of this Agreement have been authorized by all necessary
action on behalf of such Client, and this Agreement is the valid and binding
obligation of each Client, enforceable in accordance with its terms.
 
 
-2-

--------------------------------------------------------------------------------

 
2.1.2 No Conflict.  The execution and delivery by each Client of this Agreement,
the consummation of the transactions contemplated by this Agreement and the
performance of such Client’s obligations under this Agreement will not conflict
with, or result in any violation of or default under: (a) any provision of any
governing instrument applicable to such Client; (b) any agreement or instrument
to which such Client is a party or by which it or any of its properties are
bound; or (c) any permit, franchise, judgment, decree, statute, rule or
regulation applicable to such Client or to its business or properties.
 
2.2 HM LP represents, warrants and acknowledges to the Clients as follows:
 
2.2.1 Due Authorization.  HM LP has full right, power and authority to execute
and deliver this Agreement and any person signing this Agreement and each other
document related to the transactions contemplated under this Agreement on behalf
of HM LP has been duly authorized by HM LP to do so.  The transactions
contemplated under this Agreement and HM LP’s execution and delivery of this
Agreement have been authorized by all necessary action on behalf of HM LP, and
this Agreement is the valid and binding obligation of HM LP, enforceable in
accordance with its terms.
 
2.2.2 No Conflict.  The execution and delivery by HM LP of this Agreement, the
consummation of the transactions contemplated by this Agreement and the
performance of HM LP’s obligations under this Agreement will not conflict with,
or result in any violation of or default under: (a) any provision of any
governing instrument applicable to HM LP; (b) any agreement or instrument to
which HM LP is a party or by which it or any of its properties are bound; or (c)
any permit, franchise, judgment, decree, statute, rule or regulation applicable
to HM LP or to its business or properties.
 
ARTICLE 3
 


 
MISCELLANEOUS
 
3.1 Amendments and Waivers.  This Agreement or any provisions of this Agreement
may not be waived, modified, discharged or terminated except by an instrument in
writing signed by the party against whom any waiver, modification, discharge or
termination is sought.
 
3.2 Governing Law.  This Agreement shall be enforced, governed and construed in
accordance with the substantive laws of the State of Texas (without reference to
the conflicts or choice of laws principles thereof).  In the event that any
provision of this Agreement is invalid or unenforceable under any applicable
statute or rule of law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law.  Any provision hereof which may prove invalid
or unenforceable under any law shall not affect the validity or enforceability
of any other provision hereof.
 
3.3 Successors and Assigns.  This Agreement and the rights, powers and duties
set forth herein shall be binding upon and inure to the benefit of the Clients,
HM LP and their respective heirs, executors, administrators, legal
representatives, successors and permitted assigns.
 
3.4 Notices.  Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given (a) on the date established by the sender as having been
delivered personally, (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier, (c) on the date
sent by facsimile or other electronic transmission, including electronic mail,
pdf or similar means, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next business day, or (d)
on the fifth day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid.  Such communications, to be valid, must be
addressed as follows:
 
If to any Client, to:
 
UniTek Global Services, Inc.
1777 Sentry Parkway West
Blue Bell, PA  19422
Attn:  Kyle M. Hall, Esq.
 
Facsimile:  (267) 464-1700


With a required copy to:


Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103
Attn: Justin W. Chairman, Esq.
Facsimile: (215) 963-5061


 
-3-

--------------------------------------------------------------------------------

 
If to HM LP, to:
 
HM Capital Partners LLC
200 Crescent Court, Suite 1600
Dallas, Texas 75201
Attn:  Peter Brodsky
Facsimile:  (214) 720-7888


With a required copy to:


HM Capital Partners LLC
200 Crescent Court, Suite 1600
Dallas, Texas 75201
Attn: Dave Knickel, CFO
Facsimile: (214) 740-7331


or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain).  If more than one method for sending
notice as set forth above is used, the earliest notice date established as set
forth above shall control.
 
3.5 Entire Agreement.  This Agreement contains the entire agreement of the
parties to this Agreement regarding the subject matter of this Agreement, and
there are no representations, covenants or other agreements except as stated or
referred to in this Agreement.
 
3.6 Headings. The descriptive headings in this Agreement are for the convenience
of reference only and shall not be deemed to alter or affect the meaning or
interpretation of any provision of this Agreement.
 
3.7 Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall constitute one and the same instrument.
 
3.8 Further Assurances. The parties hereto hereby agree to execute and deliver
such other documents, instruments and agreements and to take other such action
as may be necessary, proper or appropriate to carry out or effectuate the
purposes, terms and conditions of this Agreement.
 
3.9 Survival of Representations.  All representations and warranties made in or
pursuant to this Agreement shall survive the execution of this Agreement and the
consummation of the transactions contemplated herein.
 


 
[Signature Page Follows on Next Page]
 
 
-4-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



 
HM CAPITAL PARTNERS I LP
 
By:  HMCP GP LLC, its general partner
 
By:    /s/ William G. Neisel                                                   
 
Name: William G. Neisel
Title:    Treasurer
     
UNITEK GLOBAL SERVICES, INC.
 
By:    /s/ Ronald Lejman                                                        
Name:  Ronald Lejman
Title:    CFO
     
BCI COMMUNICATIONS, INC.
 
By:    /s/ Ronald Lejman                                                       
Name:  Ronald Lejman
Title:    CFO
     
UNITEK USA, LLC
 
By:   /s/ Ronald Lejman                                                      
Name:  Ronald Lejman
Title:    CFO
     
UNITEK HOLDINGS, INC.
 
By:    /s/ Ronald Lejman                                                     
Name:  Ronald Lejman
Title:    CFO
     
UNITEK MIDCO, INC.
 
By:    /s/ Ronald Lejman                                                     
Name:  Ronald Lejman
Title:    CFO
     
UNITEK ACQUISITION, INC.
 
By:    /s/ Ronald Lejman                                                    
Name:  Ronald Lejman
Title:    CFO



 


 
[SIGNATURE PAGE TO MONITORING & OVERSIGHT TERMINATION AGREEMENT]
 
 
5
 

--------------------------------------------------------------------------------